United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Stockton, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0946
Issued: June 25, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 30, 2020 appellant, through counsel, filed a timely appeal from a February 19,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that OWCP received additional evidence following the February 19, 2020 decision. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and entitlement to a schedule award, effective July 25, 2019, because she refused
an offer of suitable work pursuant to 5 U.S.C. § 8106(c)(2).
FACTUAL HISTORY
On November 22, 1999 appellant, then a 39-year-old distribution clerk, filed an
occupational disease claim (Form CA-2) alleging that she sustained bilateral carpal tunnel
syndrome (CTS) due to factors of her federal employment, including reaching. She noted that she
first became aware of her condition and realized that it was caused or aggravated by factors of her
federal employment on October 14, 1999.4 OWCP accepted the claim for bilateral CTS.
Appellant underwent a right carpal tunnel release surgery on December 3, 1999 and an April 17,
2013 left carpal tunnel release on May 13, 2010. She stopped work as a result of the left carpal
tunnel surgery. OWCP paid appellant wage-loss compensation on the supplemental rolls as of
May 13, 2010. On June 28, 2010 appellant was released to modified-duty work; however, she did
not return to work with the employing establishment because they were unable to accommodate
her restrictions. OWCP paid appellant wage-loss compensation on the periodic rolls as of
October 24, 2010.
Appellant was referred to vocational rehabilitation services by OWCP on September 17,
2010, based on sedentary work restrictions provided by her treating physician. Vocational
rehabilitation services terminated on June 25, 2012 because of a change in work restrictions.
On January 14, 2019 OWCP referred appellant, along with a statement of accepted facts
(SOAF) and a copy of the medical record, to Dr. William P. Curran, Jr., a Board-certified
orthopedic surgeon, for a second opinion evaluation to determine the nature and extent of her
employment-related conditions and disability.
In an April 2, 2019 report, Dr. Curran reviewed the SOAF and noted appellant’s history of
injury and medical treatment. He examined appellant, provided findings, and diagnosed postoperative bilateral carpal tunnel releases, and low back pain, etiology undetermined. Dr. Curran
noted that appellant continued to suffer residuals of the bilateral CTS and the thoracic or
lumbosacral neuritis or radiculitis. He found that appellant had decreased sensation in her second
and third digits in both hands, a recent electrical analysis compatible with a sensory component
bilateral CTS, and residuals of her lumbosacral radiculitis in the form of low back pain. Dr. Curran
advised that appellant had reached maximum medical improvement (MMI) for her bilateral carpal
tunnel syndrome effective June 13, 2013. He further advised that his examination revealed
essentially normal limits, outside of very minor atrophy, bilaterally, and opined that appellant was
not temporarily totally disabled, was able to work, and could participate in a vocational
rehabilitation program. Dr. Curran noted that appellant underwent a functional capacity evaluation
on June 6, 2011 and that he would incorporate those restrictions based upon his examination. He
4
Appellant has a prior claim for a July 3, 2005 traumatic injury. It assigned that claim OWCP File No. xxxxxx187
and accepted right shoulder and cervical strain. Under OWCP File No. xxxxxx253, OWCP accepted that appellant
sustained an occupational disease as of November 27, 1995, which caused lumbar neuritis or radiculitis. These files
have been administratively combined with the present claim, OWCP File No. xxxxxx107, with the latter serving as
the master file.

2

completed an April 12, 2019 work capacity evaluation (Form OWCP-5c) and provided work
restrictions of sitting, standing, and twisting for up to 4 hours, reaching above shoulder for up to 6
hours, repetitive wrist movements for up to 6 hours, pushing, pulling, and lifting for up to 8 hours,
with no more than 10 pounds, and breaks of 10 to15 minutes every hour.
By letter dated May 17, 2019, the employing establishment offered appellant a full-time,
modified mail processing clerk position consistent with the work tolerance limitations provided by
Dr. Curran. The position was available effective May 28, 2019. The assignment was for six hours
at the will-call door and up to two hours of working P.O. Box mail. The physical requirements of
the modified position required: sitting up to four hours per day; standing and walking
intermittently, up to four hours per day; simple grasping up to eight hours per day; and lifting,
pushing, and pulling no more than 10 pounds.
On May 20, 2019 OWCP referred appellant for vocational rehabilitation services to
facilitate her return to work.
In a memorandum of telephone call (Form CA-110) dated May 28, 2019, an employing
establishment representative informed OWCP that appellant informed them that she was not going
to accept the job offer and had filed papers for voluntary retirement.
In a letter dated May 28, 2019, the employing establishment indicated that appellant
reported to the work location on May 28, 2019, spoke with the manager, and stated that she would
not be returning, as she had retired effective May 24, 2019. It attached a notice of separation,
which indicated that appellant had notified the employing establishment of her retirement on
May 22, 2019 and that the effective date of separation was May 24, 2019. The employing
establishment confirmed that the limited-duty job offer remained available.
In a May 29, 2019 rehabilitation action report, the vocational rehabilitation counselor noted
that appellant refused the employing establishment’s job offer as she was retiring.
By letter dated May 31, 2019, OWCP advised appellant that it had determined that the
offered position was suitable, pursuant to 5 U.S.C. § 8106(c)(2), and afforded her 30 days to accept
the position or provide reasons for the refusal. It informed her that an employee who refuses an
offer of suitable work without cause is not entitled to wage-loss or schedule award compensation.
OWCP noted that retirement was not a valid reason for refusing a suitable offer of employment
and she was expected to accept the offered position and return to work if medically capable.
On June 10, 2019 appellant informed OWCP that she had not refused the job offer. She
noted that she had planned to retire since January because she had not received a job offer and that
she could not do the job because she had a back condition and the second opinion physician could
not “have her bend or anything.”
In a June 11, 2019 Form CA-110, appellant indicated that she wanted to take Office of
Personnel Management (OPM) retirement, rather than return to work.
On June 14, 2019 OWCP received a letter from appellant indicating that she had retired
with OPM benefits as of May 24, 2019.

3

On July 9, 2019 the employing establishment confirmed that the modified job offer
remained available.
By letter dated July 9, 2019, OWCP advised appellant that retirement was not a valid
reason for refusal to accept the offered position of a modified mail processing clerk. It informed
her that the offered position remained available and provided appellant 15 days to accept the
position or have her benefits terminated.
On July 12, 2019 appellant contended that she had not refused the job offer because she
had retired on May 24, 2019, “which is different.” OWCP noted that appellant was again informed
that retirement was not a valid reason to refuse a job offer. Appellant further argued that she
wanted to work, but the employing establishment “won’t take her back.”
On July 15, 2019 appellant related that she could not reach her supervisor, but an
employing establishment human resource specialist informed her that the job was not available.
However, OWCP noted that the position remained available. Appellant requested that OWCP
delay the decision and indicated that she would accept the offer, but had already planned a
vacation, and did not want to cancel her flights. OWCP contended that a vacation was not a valid
reason to refuse a job offer.
On July 24, 2019 the employing establishment confirmed that the job offer remained
available. It further related that appellant had informed them that she was going on vacation and
wanted an extension.
By decision dated July 25, 2019, OWCP terminated appellant’s wage-loss compensation
and entitlement to a schedule award, effective July 25, 2019, as she had refused an offer of suitable
work, pursuant to 5 U.S.C. § 8106(c)(2). It noted that she had not accepted the offered position of
a modified mail processing clerk and had not resumed work following its 15-day notice letter.
OWCP determined that the opinion of Dr. Curran constituted the weight of the evidence and
established that appellant could perform the duties of the offered position.
On July 29, 2019 OWCP received a July 12, 2019 statement from appellant, indicating that
on May 28, 2019 she reported to work and informed her supervisor that she had retired effective
May 24, 2019. Appellant further related that the supervisor shook her hand and congratulated her,
that she was advised by OPM not to report to work, that the process was confusing, that she would
be happy to go back to work, but that she was informed by the employing establishment that they
could not accommodate her restrictions. She further noted “I would also be glad to go back and
work my job offer since my letter from you remains available to me.” Appellant attached a copy
of OWCP’s July 9, 2019 letter.
On August 6, 2019 OWCP received a copy of appellant’s election of OPM benefits, dated
June 2, 2019.
In an August 9, 2019 statement, appellant related that she was following the instructions
that OPM provided, that the employing establishment informed her not to report for duty, that she
was never contacted and was waiting for their call, and that she had retired and had not refused the
job offer.

4

On August 23, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review. Appellant indicated that she had
always wanted to go back to work, that she even reported after she retired, and that the supervisor
“shook my hand, she congratulated me, and she led me out the door.” She further indicated that
she did not understand why the employing establishment would offer her a job now, that they had
told her, “don’t go back to work you already retired. You know it’s already done and over,” and
that she would “gladly go back and work.”
OWCP received a copy of Dr. Curran’s April 12, 2019 Form OWCP-5c.
A hearing was held on December 6, 2019. By decision dated February 19, 2020, OWCP’s
hearing representative affirmed the July 25, 2019 termination decision.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification of
compensation benefits.5 Section 8106(c)(2) of FECA provides that a partially disabled employee
who refuses or neglects to work after suitable work is offered to, procured by or secured for the
employee is not entitled to compensation.6 To justify termination of compensation, OWCP must
show that the work offered was suitable and must inform appellant of the consequences of refusal
to accept such employment.7 Section 8106(c) will be narrowly construed as it serves as a penalty
provision, which may bar an employee’s entitlement to compensation based on a refusal to accept
a suitable offer of employment.8
Section 10.517(a) of FECA’s implementing regulations provide that an employee who
refuses or neglects to work after suitable work has been offered or secured by the employee, has
the burden of showing that such refusal or failure to work was reasonable or justified.9 Pursuant
to section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.10
Before compensation can be terminated, however, OWCP has the burden of demonstrating
that the employee can work, setting forth the specific restrictions, if any, on the employee’s ability
to work, establishing that a position has been offered within the employee’s work restrictions and
setting forth the specific job requirements of the position.11 In other words, to justify termination

5

See J.V., Docket No. 17-1944 (issued December 18, 2018); Linda D. Guerrero, 54 ECAB 556 (2003).

6

5 U.S.C. § 8106(c)(2); J.S., Docket No. 19-1399 (issued May 1, 2020); see also Geraldine Foster, 54 ECAB
435 (2003).
7

R.A., Docket No. 19-0065 (issued May 14, 2019); see Ronald M. Jones, 52 ECAB 190 (2000).

8

S.D., Docket No. 18-1641 (issued April 12, 2019); see Joan F. Burke, 54 ECAB 406 (2003).

9

20 C.F.R. § 10.517(a).

10

Id. at § 10.516.

11

K.W., Docket No. 19-0870 (issued September 18, 2019); see Linda Hilton, 52 ECAB 476 (2001).

5

of compensation under 5 U.S.C. § 8106(c)(2), which is a penalty provision, OWCP has the burden
of showing that the work offered to and refused by appellant was suitable.12
Once OWCP establishes that the work offered is suitable, the burden shifts to the employee
who refuses to work to show that the refusal or failure to work was reasonable or justified.13 The
determination of whether an employee is physically capable of performing a modified assignment
is a medical question that must be resolved by medical evidence.14 OWCP’s procedures provide
that acceptable reasons for refusing an offered position include medical evidence of an inability to
do the work.15
ANALYSIS
The Board finds that OWCP failed to meet its burden of proof to terminate appellant’s
wage-loss compensation and entitlement to a schedule award, effective July 25, 2019.
By letter dated May 17, 2019, the employing establishment offered appellant a full-time,
modified mail processing clerk position consistent with the work tolerance limitations provided by
Dr. Curran. By letter dated May 31, 2019, OWCP advised appellant that it had determined that
the offered position was suitable, pursuant to 5 U.S.C. § 8106(c)(2), and afforded her 30 days to
accept the position or provide reasons for the refusal. Appellant initially declined the job offer as
she had planned to retire. By letter dated July 9, 2019, OWCP advised appellant that retirement
was not a valid reason for refusal to accept the offered position of a modified mail processing
clerk. It informed her that the offered position remained available and provided appellant 15 days
to accept the position or have her benefits terminated. On July 12, 2019, within the 15-day period,
appellant asserted that she wanted to work, but the employing establishment “won’t take her back.”
On July 15, 2019 appellant again asserted that she would accept the offer, but noted that she had
already planned a vacation, and did not want to cancel her flights. On July 24, 2019 the employing
establishment confirmed that the job offer remained available. The employing establishment
further related that appellant had informed them that she was going on vacation and wanted an
extension. However, by decision dated July 25, 2019, OWCP terminated appellant’s wage-loss
compensation and entitlement to a schedule award, effective July 25, 2019, finding that she had
refused an offer of suitable work, pursuant to 5 U.S.C. § 8106(c)(2).
As noted, OWCP’s regulations provide that before imposing the penalty of termination of
wage-loss and schedule award compensation under section 8106(c), OWCP should advise the
claimant that the position is suitable and afford her 30 days to accept the position or provide
reasons for her refusal.16 If the claimant provides reasons and OWCP determines that the reasons

12

Id.

13

20 C.F.R. § 10.517(a).

14

M.A., Docket No. 18-1671 (issued June 13, 2019); see Gayle Harris, 52 ECAB 319 (2001).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.5(a)
(June 2013).
16

Id. at § 10.516.

6

are not acceptable, it should notify her of the determination and afford her 15 days to accept the
offered position without penalty.17
OWCP terminated appellant’s entitlement to wage-loss and schedule award compensation
on July 25, 2019, after appellant had timely responded to the 15-day letter, accepting the offered
position. The Board accordingly finds that OWCP failed to follow established procedures with
respect to termination of compensation under 5 U.S.C. § 8106(c)(2).18 The Board has recognized
that section 8106(c)(2) serves as a penalty provision as it may bar an employee’s entitlement to
future compensation and, for this reason, will be narrowly construed.19 It is OWCP’s burden of
proof to terminate compensation and, due to the above-noted procedural error, the Board finds that
OWCP failed to meet its burden of proof.20
CONCLUSION
The Board finds that OWCP failed to meet its burden of proof to terminate appellant’s
wage-loss compensation and entitlement to a schedule award, effective July 25, 2019.
ORDER
IT IS HEREBY ORDERED THAT the February 19, 2020 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: June 25, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

17

Id.

18

See L.S., Docket No. 15-1246 (issued September 8, 2016).

19

See R.G., Docket No. 15-0492 (issued November 16, 2015); H. Adrian Osborne , 48 ECAB 556 (1997).

20

See S.B., Docket No. 17-1797 (issued April 11, 2018); S.M., Docket No. 16-1913 (issued April 11, 2017).

7

